Citation Nr: 1745822	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to September 1963. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The RO originally denied the claim on appeal in a September 2010 rating decision; however, the Veteran submitted new and material evidence in the form of a private medical opinion in May 2011, and therefore the September 2010 decision did not become final.  See 38 C.F.R. § 3.156(b) (2016).  In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The RO denied several other claims in a May 2017 rating decision, and the Veteran initiated an appeal in June 2017.  These claims are still being processed by the RO and are not properly before the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has tinnitus that is the result of in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

During in his May 2017 Board hearing, the Veteran credibly testified that he was exposed to extremely loud noise during his more than three years in service as a boiler tender.  He testified that his duties were in a fire room where the pump motors were constantly so loud that he could not communicate by speech with others in the room and did not wear ear protection.  He asserted that such noise exposure has resulted in his current tinnitus.  

The record contains conflicting medical opinions regarding whether the Veteran's current tinnitus is related to his period of service. 

In April 2008, a VA audiologist provided the following opinion: 

The preponderance of available medical evidence does not support as well as the veteran's recall does not support a conclusion of tinnitus as secondary to acoustic trauma in service.  The 1993 [VA] report includes hearing loss secondary to head injury after service but does not include the symptom of tinnitus.  OTHER COMMENT: The 1993 hearing test referred to in the first [VA] report may resolve the issue of hearing loss and tinnitus.  The C-file does not include the 1993 audiogram or hearing test narrative report.  Both will be needed to resolve the issues.  Other Little Rock [VA Medical Center] records that are not available online may help to resolve the issues.

This opinion is problematic in several ways.  Initially, the examiner's stated opinion that the "preponderance of available medical evidence does not support" the Veteran's claim is problematic because a preponderance of the evidence is not needed to support a service connection claim; the evidence supporting and against a claim must only be in relative equipoise, and the examiner's opinion does not directly address whether this is the case.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Also, the examiner's only rationale for the opinion is that tinnitus did not appear to manifest until some time after service, with no further explanation.  The United States Court of Appeals for Veterans Claims, in non-precedential decisions, has indicated that VA's own policy seems to accept that delayed or late onset tinnitus may still be the result of military noise exposure.  See Lemmons v. McDonald, No. 15-3043, 2016 Vet. App. Lexis 1646 (October 28, 2016) (non-precedential); Blackwood v. McDonald, No. 14-1148, 2015 Vet. App. Lexis 89 (Jan. 29, 2015) (non-precedential); see also VA Training Letter 10-028 at 5.  Moreover, the VA audiologist's opinion is equivocal in that it indicates that an answer to the question of etiology in the Veteran's case might not be resolvable without further records.  

The Veteran submitted opinions of a private audiologist dated in April 2011 and July 2017 acknowledging and detailing the Veteran's in-service noise exposure as a boiler operator.  The audiologist opined that, given the level of noise exposure to which the Veteran was exposed in service, it was at least as likely as not that his tinnitus was related to service.  The audiologist explained that "it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing" noise-induced hearing problems on testing.

Given the above, the Board finds the medical evidence regarding whether the Veteran's current tinnitus is related to in-service noise exposure to be in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that his tinnitus is the result of in-service noise exposure.  Accordingly, service connection for tinnitus must be granted.  See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


